EXHIBIT 7
  From:    Shaw, Amy ashaw@larsonking.com
Subject:   RE: Brenner v. Asfeld, 18-cv-2383 (NEB/ECW)
   Date:   January 24, 2020 at 4:37 PM
     To:   jeff@newmarkstorms.com, Jeffrey.Montpetit@knowyourrights.com, Paul Dworak paul@newmarkstorms.com
    Cc:    Novak, Tony tnovak@larsonking.com, Nearing, Carrie cnearing@larsonking.com, Mulligan, Ben bmulligan@larsonking.com,
           stephanie@irc-law.com, jasonh@irc-law.com, francine@irc-law.com, Shaw, Amy ashaw@larsonking.com, Polson, Garnet
           gpolson@larsonking.com


       Please see below sent at the request of Tony Novak.

       Counsel: The sharefile link below contains the documents ordered for production by the
       Court. With respect to emails, MEnD was able to access the current employees covered
       by the Order. MEnD no longer has access to emails of former employees. MEnD
       contacted its IT support company to determine whether it could access the emails from
       former employees. The IT vendor advised that once the email account for an employee
       is deactivated/deleted as a user, they can only reactive the account within 30 days,
       otherwise they are unable to recover or regain those emails.




       Please consider this document production a supplement to our prior responses.

       Regards,
       Tony Novak


                     Amy Shaw
                     Paralegal
                     D 651.312.6586

                     Larson · King, LLP


       Larson · King, LLP



       From: Prowant, Bradley <bprowant@larsonking.com>
       Sent: Tuesday, January 21, 2020 5:03 PM
       To: Jeff Storms <jeff@newmarkstorms.com>; Jeff Montpetit
       <Jeffrey.Montpetit@knowyourrights.com>; Paul Dworak <paul@newmarkstorms.com>
       Cc: Novak, Tony <tnovak@larsonking.com>; Nearing, Carrie
       <cnearing@larsonking.com>; Mulligan, Ben <bmulligan@larsonking.com>; Stephanie A.
       Angolkar <stephanie@irc-law.com>; Hiveley, Jason M. <jasonh@irc-law.com>; Francine
       M. Kuplic <francine@irc-law.com>
       Subject: Brenner v. Asfeld, 18-cv-2383 (NEB/ECW)

       Counsel,

       Please find attached and served on you for the MEnD Defendants:

       Third Supplemental Responses to Plaintiff’s Requests for Production
       Supplemental Answers to Plaintiff’s First Set of Combined Interrogatories
Supplemental Answers to Plaintiff’s First Set of Combined Interrogatories
Answers to Plaintiff’s Third Set of Combined Interrogatories

Please note the content of the supplemental answers to the First Set of Interrogatories
and the answer to the Third Set of Interrogatories is only properly verified by MEnD, not
each individually named MEnD Defendant. The answers have been reviewed by MEnD,
and verification pages will be provided upon receipt from our client.

The supplement to Plaintiff’s Requests for Production will be provided via a sharefile link
upon completion of compiling the documents ordered to be produced by the Court.

Thank you.




Bradley R. Prowant
Attorney
D 651.312.6587
C 515.491.8821


Larson · King, LLP
2800 Wells Fargo Place
30 East Seventh Street, Suite 2800
Saint Paul, Minnesota 55101
O 651.312.6500
F 651.789.4887




CONFIDENTIALITY NOTICE:
This communication constitutes an electronic communication within the meaning of the Electronic Communications Privacy Act, 18
USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This communication and any
files transmitted with it may contain confidential and privileged material for the sole use of the intended recipient, including confidential
attorney client communications and/or attorney work product. Receipt by anyone other than the intended recipient is not intended to
and does not constitute a loss of the confidential or privileged nature of the communications. Any review or distribution by others is
strictly prohibited. If you are not the intended recipient you must not read, use, copy, retransmit or disseminate this communication and
you are directed to immediately notify the sender by return electronic mail and delete all copies of this communication. To reply to our
email directly, send an email to: ashaw@larsonking.com
